DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 01/31/2019 and 02/19/2019 have been considered and made of record by the examiner.
Examiner’s Note
This Notice of Allowance is in response to the Patent Board Decision received on 12/14/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marc Macenko on 02/25/2021.
The application has been amended as follows: 
Claim 1 is rewritten as follows:
1.	 A User Equipment, UE, comprising:
circuitry comprising a processing module and a memory module configured to:
receive an indication that a physical channel is repeated over a set of subframes; and 
receive an indication that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder;

determine that the physical channel was transmitted on a first antenna port in a first subframe and on a second antenna port in a second subframe.
Claim 3 is cancelled.
Claim 5 is cancelled.
In claim 6, line 1, “The UE of claim 5” is replaced by The UE of claim 43 
In claim 7, line 1, “wherein the circuitry is configured to” is replaced by wherein the circuitry is further configured to
Claim 11 is rewritten as follows:
11.	 A method of operating a User Equipment, UE, comprising:
receiving an indication that a physical channel is repeated over a set of subframes; and 
receiving an indication that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder;
wherein receiving the indication that the UE can assume that the first subset of the repetitions of the physical channel and the reference signal will use the first precoder comprises:
determining that the physical channel was transmitted on a first antenna port in a first subframe and on a second antenna port in a second subframe.
Claims 13, 15, and 16 are cancelled.
In claim 17, line 3, “use the first precoder comprises” is replaced by use the first precoder further comprises
Claim 21 is rewritten as follows: 
21.	An evolved NodeB, eNB, comprising:
circuitry comprising a processing module and a memory module configured to:
indicate to a User Equipment, UE, that a physical channel is repeated over a set of subframes; and 

wherein the circuitry is configured to indicate that the UE can assume that the first subset of the repetitions of the physical channel and the reference signal will use the first precoder by being configured to:
transmit the physical channel on a first antenna port in a first subframe and on a second antenna port in a second subframe.
Claims 22, 24, and 25 are cancelled.
Claim 26, line 1, “the circuitry is configured to” is replaced by the circuitry is further configured to
Claim 29 is rewritten as follows:
29.	A method of operating an evolved NodeB, eNB, for providing diversity across repeated transmissions, comprising:
indicating to a User Equipment, UE, that a physical channel is repeated over a set of subframes; and 
indicating to the UE that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder;
wherein indicating that the UE can assume that the first subset of the repetitions of the physical channel will use the first precoder comprises: 
transmitting the physical channel on a first antenna port in a first subframe and on a second antenna port in a second subframe.
Claims 30 and 32 are cancelled.
Claim 43 is added as follows:
43.	A User Equipment, UE, comprising:
circuitry comprising a processing module and a memory module configured to:
receive an indication that a physical channel is repeated over a set of subframes; and 
receive an indication that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder;

determine that the physical channel is transmitted on a first and a second antenna port in a first and a third subframe, where a first and second subset of resource elements are associated with the first and second antenna ports respectively in the first and the third subframe; and 
determine that the first subset of resource elements is encoded with the first precoder and the second subset of resource elements is encoded with a second precoder.
Allowable Subject Matter
Claims 1, 2, 4, 6-12, 14, 17-21, 23, 26-29, 31, and 43 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632